Order                                                          Michigan Supreme Court
                                                                     Lansing, Michigan

  May 28, 2010                                                              Marilyn Kelly,
                                                                                Chief Justice

  139319-21(82)                                                       Michael F. Cavanagh
                                                                      Elizabeth A. Weaver
                                                                       Maura D. Corrigan
                                                                      Robert P. Young, Jr.
  BARBARA LYNN SALT, Personal                                         Stephen J. Markman
  Representative of the Estate of ALYSHA LYNN                         Diane M. Hathaway,
  SALT, Deceased,                                                                    Justices
               Plaintiff-Appellee,
  v                                             SC: 139319
                                                COA: 277391
                                                Ingham CC: 05-000060-NS
  ANDREW C. GILLESPIE, GERALDINE LYNN
  IRVINE, PIXIE, INC., d/b/a BENNIGAN’S, and
  MASON JAR PUB & GRUB,
             Defendants-Appellees,
  and
  QUALITY DAIRY COMPANY,
             Defendant-Appellant.
  _________________________________________/
  JOSEPH BOLANOWSKI, Personal
  Representative of the Estate of ROBERT M.
  BOLANOWSKI, Deceased, BRENDA J.
  BOLANOWSKI, and TERRANCE D. HALL,
               Plaintiffs-Appellees,
  v                                             SC: 139320
                                                COA: 277392
                                                Ingham CC: 05-000161-NI
  ANDREW C. GILLESPIE, GERALDINE LYNN
  IRVINE, f/k/a GERALDINE LYNN GATHMAN,
  RONALD SHEELE ENTERPRISES, L.L.C., d/b/a
  MASON JAR PUB & GRUB, and SWEET
  ONION, INC., d/b/a BENNIGAN’S,
               Defendants-Appellees,
  and
  QUALITY DAIRY COMPANY,
             Defendant-Appellant.
  _________________________________________/
                                                                                                               2



STEPHEN ANCONA,
         Plaintiff-Appellee,
v                                                                 SC: 139321
                                                                  COA: 277393
                                                                  Ingham CC: 05-000297-NI
ANDREW C. GILLESPIE, GERALDINE LYNN
IRVINE, f/k/a GERALDINE LYNN GATHMAN,
RONALD SHEELE ENTERPRISES, L.L.C., d/b/a
MASON JAR PUB & GRUB, and SWEET
ONION, INC., d/b/a BENNIGAN’S,
             Defendants-Appellees,
and
QUALITY DAIRY COMPANY,
           Defendant-Appellant.
_________________________________________/

       On order of the Court, the motion for reconsideration of this Court’s February 2,
2010 order is considered, and it is DENIED, because it does not appear that the order was
entered erroneously.

      MARKMAN, J., (dissenting).

       I would grant Bennigan’s motion for reconsideration and, on reconsideration,
would vacate this Court’s order of February 2, 2010, which reinstated plaintiffs’ claim
against Bennigan’s, for the reasons set forth in my dissenting statement in this case, 485
Mich 1090 (2010).

      CORRIGAN, J., joins the statement of MARKMAN, J.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         May 28, 2010                        _________________________________________
       d0525                                                                 Clerk